                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                       IN THE UNITED STATES DISTRICT COURT                           February 12, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                 HOUSTON DIVISION

FELICIA N. JONES,                               §
                                                §
                      Plaintiff,                §
                                                §
v.                                              §           MISC. ACTION NO. H-19-2566
                                                §
CITIBANK INTERNATIONAL,                         §
CITIBANK, N.A., et al.,                         §
                                                §
                      Defendants.               §

                                            ORDER

       On January 21, 2020, the court entered an order denying Felicia Jones’s motion for leave

to proceed without prepaying fees on appeal. (Docket Entry No. 29). The court explained that

Jones’s motion was denied “on the grounds that her allegations were ‘clearly baseless,’ and that

she failed to provide required information about her finances.” (Id.). On January 27, Jones filed

a form requesting exemption from payment of court fee. (Docket Entry No. 31). The court denied

Jones’s request because Jones affirmed that there was no change in circumstances. (Docket Entry

No. 32). On February 6, 2020, Jones filed a renewed motion for leave to appeal in forma pauperis,

including information about her finances. (Docket Entry No. 35).

       While Jones has provided financial information, the court certified on January 21, 2020,

that the appeal was not taken in good faith. (See Docket Entry No. 29). The court denies Jones’s

motion for the reasons stated in the January 21, 2020, order.

               SIGNED on February 12, 2020, at Houston, Texas.


                                             _______________________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge
